This case was tried at April Term, 1894. The tales juror who was challenged for failure to pay his taxes for the previous year had paid his taxes for 1892. By the provisions of section 1722 of The Code, as amended by Laws 1889, chapter 559, the county commissioners were required on the first Monday of September, 1892, to select from the tax returns of the preceding year the names of such persons only as had paid tax for the preceding year, and are of good moral character and of sufficient intelligence. Previous to the amendment this duty was to be performed on the first Monday in September in each year; now it is to be done on the first Monday in September, 1892, and every four years thereafter. The qualification of a regular juror then was that his name should have been on the tax return for the year preceding the first Monday in September, 1892, and that he should be of good character, etc. A tales juror is required to possess the same qualifications as one of the regular panel, with the additional one of being a freeholder.  S. v. Carland, 90 N.C. 668; S. v. Whitley, 88 N.C. 691. So it (775) was not necessary that the talesman should have paid his tax for 1893.
We can see no merit in the second exception. The case does not purport to set out all of the testimony. The one circumstance that Hill had associated with white men, offered to prove that he himself was a white man, while standing alone, might have little weight, but was competent either as corroborative of other evidence or as substantive evidence in itself, to be submitted to the jury. Hopkins v. Bowers, 111 N.C. 175.
No error. *Page 539